           Case 17-38251            Doc 41       Filed 12/13/18 Entered 12/13/18 11:20:15         Desc Main
                                                   Document     Page 1 of 9




                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION

  In re:                                                     §
  Taylor, Jennifer A.                                        §      Case No. 17-38251
                                                             §
                                           Debtor(s)         §
                                                             §


                                  CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                   REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                  ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

      Elizabeth C Berg, Chapter 7 Trustee, submits this Final Account, Certification that the Estate has been Fully
  Administered and Application to be Discharged.

       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if applicable, any
  order of the Court modifying the Final Report. The case is fully administered and all assets and funds which have
  come under the trustee’s control in this case have been properly accounted for as provided by law. The trustee
  hereby requests to be discharged from further duties as a trustee.
      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged without
  payment, and expenses of administration is provided below:

     Assets Abandoned: $26,000.00                                   Assets Exempt: $20,345.23
     (Without deducting any secured claims)
     Total Distributions to Claimants: $3,716.79                    Claims Discharged
                                                                    Without Payment: $45,772.60
     Total Expenses of Administration: $2,884.21

       3) Total gross receipts of $9,500.00 (see Exhibit 1), minus funds paid to the debtor and third parties of
  $2,899.00 (see Exhibit 2), yielded net receipts of $6,601.00 from the liquidation of the property of the estate, which
  was distributed as follows:




UST Form 101-7-TDR (10/1/2010) (Page: 1)
            Case 17-38251           Doc 41   Filed 12/13/18 Entered 12/13/18 11:20:15             Desc Main
                                               Document     Page 2 of 9


                                               CLAIMS                CLAIMS           CLAIMS              CLAIMS
                                             SCHEDULED              ASSERTED         ALLOWED               PAID
   SECURED CLAIMS
                                                       $0.00                $0.00           $0.00               $0.00
   (from Exhibit 3 )

   PRIORITY CLAIMS:
     CHAPTER 7 ADMIN. FEES                               NA            $2,884.21        $2,884.21           $2,884.21
     AND CHARGES (from Exhibit 4 )
      PRIOR CHAPTER ADMIN. FEES
      AND CHARGES                                        NA                 $0.00           $0.00               $0.00
      (from Exhibit 5 )

      PRIORITY UNSECURED CLAIMS
                                                       $0.00                $0.00           $0.00               $0.00
      (from Exhibit 6 )

   GENERAL UNSECURED CLAIMS
                                               $49,450.87             $49,489.39       $49,489.39           $3,716.79
   (from Exhibit 7 )


    TOTAL DISBURSEMENTS                        $49,450.87             $52,373.60       $52,373.60           $6,601.00



        4) This case was originally filed under chapter 7 on 12/28/2017. The case was pending for 11 months.

       5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
  Trustee.
       6) An individual estate property record and report showing the final accounting of the assets of the estate is
  attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
  accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true and
  correct.

  Dated :     11/26/2018                        By :      /s/ Elizabeth C Berg

                                                          Trustee

  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
  exemption 5 C.F.R. § 1320.4 (a)(2) applies.




UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 17-38251                Doc 41          Filed 12/13/18 Entered 12/13/18 11:20:15                            Desc Main
                                                               Document     Page 3 of 9

                                                                             EXHIBITS TO
                                                                           FINAL ACCOUNT
          EXHIBIT 1 – GROSS RECEIPTS

                                                                                                          UNIFORM                  AMOUNT
                                         DESCRIPTION
                                                                                                        TRAN. CODE 1               RECEIVED

  2012 Chevrolet Traverse                                                                                 1129-000                     $9,500.00

      TOTAL GROSS RECEIPTS                                                                                                             $9,500.00
  1
      The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


          EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                      AMOUNT
                    PAYEE                                  DESCRIPTION
                                                                                                   TRAN. CODE                     PAID

      Jennifer A. Taylor                    Exemption Claimed in                                          8100-002                     $2,899.00
      TOTAL FUNDS PAID TO DEBTOR &
                                                                                                                                       $2,899.00
      THIRD PARTIES

          EXHIBIT 3 – SECURED CLAIMS

                                                             UNIFORM               CLAIMS
      CLAIM                                                                                              CLAIMS         CLAIMS         CLAIMS
                              CLAIMANT                        TRAN.              SCHEDULED
       NO.                                                                                              ASSERTED       ALLOWED          PAID
                                                              CODE             (from Form 6D)
                                  NA                              NA                  NA                     NA            NA             NA

                 TOTAL SECURED                                                      $0.00                 $0.00          $0.00          $0.00

          EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES AND CHARGES

                                                          UNIFORM
                                                                                CLAIMS                CLAIMS            CLAIMS         CLAIMS
                         PAYEE                             TRAN.
                                                                              SCHEDULED              ASSERTED          ALLOWED          PAID
                                                           CODE
      Elizabeth C. Berg, Trustee                          2100-000                 NA                   $1,410.10        $1,410.10        $1,410.10

      Baldi Berg, Ltd.                                    3110-000                 NA                   $1,170.00        $1,170.00        $1,170.00

      Baldi Berg, Ltd.                                    3120-000                 NA                      $289.11         $289.11            $289.11

      Texas Capital Bank                                  2600-000                 NA                       $15.00          $15.00             $15.00
      TOTAL CHAPTER 7 ADMIN. FEES
      AND CHARGES                                                                   NA                  $2,884.21        $2,884.21        $2,884.21




UST Form 101-7-TDR (10/1/2010) (Page: 3)
           Case 17-38251            Doc 41     Filed 12/13/18 Entered 12/13/18 11:20:15                    Desc Main
                                                 Document     Page 4 of 9

       EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES AND CHARGES

                                                   UNIFORM
                                                                  CLAIMS          CLAIMS           CLAIMS        CLAIMS
                    PAYEE                           TRAN.
                                                                SCHEDULED        ASSERTED         ALLOWED         PAID
                                                    CODE
                      NA                             NA           NA               NA               NA             NA
   TOTAL PRIOR CHAPTER ADMIN FEES
   AND CHARGES                                                    NA              $0.00            $0.00          $0.00

       EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                    CLAIMS       CLAIMS
                                                     UNIFORM
    CLAIM                                                         SCHEDULED     ASSERTED           CLAIMS        CLAIMS
                           CLAIMANT                   TRAN.
     NO.                                                          (from Form (from Proofs of      ALLOWED         PAID
                                                      CODE
                                                                      6E)         Claim)
                              NA                          NA            NA           NA              NA            NA

   TOTAL PRIORITY UNSECURED CLAIMS                                     $0.00        $0.00           $0.00         $0.00

       EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                                    CLAIMS      CLAIMS
                                                     UNIFORM
     CLAIM                                                        SCHEDULED    ASSERTED            CLAIMS         CLAIMS
                            CLAIMANT                  TRAN.
      NO.                                                        (FROM Form (FROM Proofs of       ALLOWED          PAID
                                                      CODE
                                                                      6F)        Claim)
   00008        PYOD, LLC its successors and         7100-000       $2,092.28       $2,092.28       $2,092.28          $157.10

   00007        PYOD, LLC its successors and         7100-000       $7,991.89       $7,991.89       $7,991.89          $600.22

   00006        Synchrony Bank c/o PRA               7100-000          $597.15          $635.15       $635.15           $47.70

   00005        Synchrony Bank c/o PRA               7100-000       $2,198.57       $2,198.57       $2,198.57          $165.12

   00004        TD Bank, USA by American             7100-000       $5,400.28       $5,400.28       $5,400.28          $405.58

   00003        Capital One, N.A. c/o Becket and     7100-000       $1,133.99       $1,133.99       $1,133.99           $85.17

   00002        Capital One Bank (USA), N.A.         7100-000      $10,485.00      $10,485.52      $10,485.52          $787.50

   00001        Discover Bank Discover Products      7100-000      $19,551.71      $19,551.71      $19,551.71     $1,468.40

   TOTAL GENERAL UNSECURED CLAIMS                                  $49,450.87      $49,489.39      $49,489.39     $3,716.79




UST Form 101-7-TDR (10/1/2010) (Page: 4)
                                                Case 17-38251                 Doc 41          Filed 12/13/18 Entered 12/13/18 11:20:15                               Desc Main
                                                                                                Document     Page 5 of 9
                                                                                                                                                                                                                         Page 1
                                                                                                           FORM 1
                                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                         ASSET CASES
                 Case No: 17-38251                                                 Judge: Janet S. Baer                                                           Trustee Name:     Elizabeth C Berg
              Case Name: Taylor, Jennifer A.                                                                                                     Date Filed (f) or Converted (c):   12/28/2017 (f)
                                                                                                                                                          341(a) Meeting Date:      01/29/2018
       For Period Ending: 11/26/2018                                                                                                                            Claims Bar Date:    05/08/2018

                                           1                                                         2                           3                      4                            5                            6
                                                                                                                           Est Net Value
                                                                                                                       (Value Determined by                                                            Asset Fully Administered
                                                                                                                                                 Property Formally
                                  Asset Description                                       Petition/Unscheduled          Trustee, Less Liens,                             Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                                    Abandoned
                      (Scheduled and Unscheduled (u) Property)                                    Values                    Exemptions,                                        the Estate                  Remaining Assets
                                                                                                                                                    OA=554(a)
                                                                                                                         and Other Costs)
1.      2012 Chevrolet Traverse                                                                          11,000.00                    9,500.00                                           9,500.00                FA
2.      2017 Toyota Rav 4                                                                                26,000.00                        0.00                                               0.00                FA
3.      Misc used household goods & furnishings                                                            900.00                         0.00                                               0.00                FA
4.      2 televisions; one laptop; one printer; 2 laptops; 3 bicycles; 1 guitar;                           250.00                         0.00                                               0.00                FA
        1 electronic piano
5.      Used clothing                                                                                      300.00                         0.00                                               0.00                FA
6.      3 cats                                                                                                0.00                        0.00                                               0.00                FA
7.      Cash - Personal Funds                                                                               22.00                         0.00                                               0.00                FA
8.      Savings Account: PNC Bank - 2846                                                                      0.00                        0.00                                               0.00                FA
9.      Other Financial Account: PNC Bank - 2838                                                              0.00                        0.00                                               0.00                FA
10.     Checking Account: PNC Bank - 2811                                                                 2,329.00                        0.00                                               0.00                FA
11.     IRA Account: Ameritrade - 5771                                                                    3,247.73                        0.00                                               0.00                FA
12.     Santander Investment Services 529 College Fund                                                   10,397.50                        0.00                                               0.00                FA
13.     Insurance Policy: Unum - 930741-0002 - Term Life                                                      0.00                        0.00                                               0.00                FA

                                                                                                                                                                                               Gross Value of Remaining Assets

     TOTALS (Excluding Unknown Values)                                                                54,446.23                      9,500.00                                            9,500.00                          0.00


     Re Prop. #1 Trustee sold the 2012 Chevy Traverse to CarMax per order dated 3/5/2018 [dkt 29]


     Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
     October 11, 2018: TFR filed 8/23/18. Final hearing held 9/28/18. Final distribution made 10/2/18. Upon receiving zero balance bank statement, Trustee will prepare her TDR.



     UST Form 101-7-TDR (10/1/2010) (Page 5)                                                                                                                                                               Exhibit 8
                                         Case 17-38251               Doc 41         Filed 12/13/18 Entered 12/13/18 11:20:15                               Desc Main
                                                                                      Document     Page 6 of 9
                                                                                                                                                                                                                Page 2
                                                                                                 FORM 1
                                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                               ASSET CASES
            Case No: 17-38251                                            Judge: Janet S. Baer                                                            Trustee Name:     Elizabeth C Berg
         Case Name: Taylor, Jennifer A.                                                                                                 Date Filed (f) or Converted (c):   12/28/2017 (f)
                                                                                                                                                 341(a) Meeting Date:      01/29/2018
  For Period Ending: 11/26/2018                                                                                                                        Claims Bar Date:    05/08/2018

                                    1                                                     2                          3                          4                           5                             6
                                                                                                                 Est Net Value
                                                                                                             (Value Determined by                                                              Asset Fully Administered
                                                                                                                                           Property Formally
                               Asset Description                                   Petition/Unscheduled       Trustee, Less Liens,                                 Sale/Funds Received by        (FA) / Gross Value of
                                                                                                                                              Abandoned
                   (Scheduled and Unscheduled (u) Property)                                Values                 Exemptions,                                             the Estate               Remaining Assets
                                                                                                                                              OA=554(a)
                                                                                                               and Other Costs)
July 18, 2018: The Trustee sold the Debtor's 2012 Chevy Traverse to CarMax for the sum of $9,500.00 and paid the Debtor $2,899.00 for her exemption which she claimed in the Automobile. Trustee has reviewed claims and
is in the process of preparing her Final Report to submit to the UST for approval.


Initial Projected Date of Final Report(TFR) : 08/31/2018                   Current Projected Date of Final Report(TFR) : 08/31/2018


Trustee’s Signature         /s/Elizabeth C Berg                                            Date: 11/26/2018
                            Elizabeth C Berg
                            P. O. Box 2399
                            Glen Ellyn, IL 60138-2399
                            Phone : (312) 726-8150




UST Form 101-7-TDR (10/1/2010) (Page 6)                                                                                                                                                            Exhibit 8
                                        Case 17-38251              Doc 41       Filed 12/13/18  FORMEntered
                                                                                                      2       12/13/18             11:20:15          Desc Main                                             Page 1
                                                                                   Document
                                                                          ESTATE CASH               Page 7 of 9RECORD
                                                                                      RECEIPTS AND DISBURSEMENTS

                 Case No: 17-38251                                                                                                                   Trustee Name: Elizabeth C Berg
              Case Name: Taylor, Jennifer A.                                                                                                           Bank Name: Texas Capital Bank
                                                                                                                                              Account Number/CD#: ******5369 Checking Account
       Taxpayer ID No: **-***5100                                                                                                    Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 11/26/2018                                                                                                   Separate bond (if applicable): 0.00

    1                     2                                3                                            4                                               5                     6                      7
                                                                                                                                  Uniform
Transaction           Check or                                                                                                     Trans.                                                        Account/ CD
   Date               [Refer#]                 Paid To / Received From                   Description of Transaction                Code            Deposits($)        Disbursements($)            Balance($)
03/07/2018               [1]        CarMax, Inc. #7122                         Funds from Sale of 2012 Chevy Traverse (Approved   1129-000               9,500.00                                         9,500.00
                                    3320 Odyssey Ct.                           Per Ct. Order dated March 2, 2018)
                                    Naperville, IL 60563

03/14/2018             51001        Jennifer A. Taylor                         Exemption Claimed in 2012 Chevy Traverse           8100-002                                         2,899.00               6,601.00
                                    597 Lancaster Drive
                                    Pingree Grove, IL 60140

04/03/2018                          Texas Capital Bank                         Bank Service Fee                                   2600-000                                           15.00                6,586.00
                                    Treasury Management Operations
                                    2350 Lakeside Blvd
                                    Richardson, TX 75082

10/02/2018             51002        Elizabeth C. Berg, Trustee                 Trustee's Compensation                             2100-000                                         1,410.10               5,175.90
                                    20 N. Clark St.
                                    Suite 200
                                    Chicago, IL 60602

10/02/2018             51003        Baldi Berg, Ltd.                           Attorney for Trustee's Fees                        3110-000                                         1,170.00               4,005.90
                                    20 N. Clark St., Suite 200
                                    Chicago, IL 60602

10/02/2018             51004        Baldi Berg, Ltd.                           Attorney for Trustee's Expenses                    3120-000                                          289.11                3,716.79
                                    20 N. Clark St., Suite 200
                                    Chicago, IL 60602

10/02/2018             51005        Discover Bank Discover Products Inc        Disb of 7.51% to Claim #00001                      7100-000                                         1,468.40               2,248.39
                                    PO Box 3025
                                    New Albany, OH 43054

                                                                                                                             Page Subtotals              9,500.00                  7,251.61




UST Form 101-7-TDR (10/1/2010) (Page 7)                                                                                                                                                       Exhibit 9
                                        Case 17-38251              Doc 41      Filed 12/13/18  FORMEntered
                                                                                                     2       12/13/18       11:20:15          Desc Main                                             Page 2
                                                                                  Document
                                                                         ESTATE CASH               Page 8 of 9RECORD
                                                                                     RECEIPTS AND DISBURSEMENTS

                 Case No: 17-38251                                                                                                            Trustee Name: Elizabeth C Berg
              Case Name: Taylor, Jennifer A.                                                                                                    Bank Name: Texas Capital Bank
                                                                                                                                       Account Number/CD#: ******5369 Checking Account
       Taxpayer ID No: **-***5100                                                                                             Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 11/26/2018                                                                                            Separate bond (if applicable): 0.00

    1                     2                              3                                            4                                          5                     6                      7
                                                                                                                          Uniform
Transaction           Check or                                                                                             Trans.                                                         Account/ CD
   Date               [Refer#]                 Paid To / Received From                   Description of Transaction        Code             Deposits($)        Disbursements($)            Balance($)
10/02/2018             51006        Capital One Bank (USA), N.A.               Disb of 7.51% to Claim #00002              7100-000                                           787.50                1,460.89
                                    PO Box 71083
                                    Charlotte, NC 28272

10/02/2018             51007        Capital One, N.A. c/o Becket and Lee LLP   Disb of 7.51% to Claim #00003              7100-000                                            85.17                1,375.72
                                    PO Box 3001
                                    Malvern, PA 19355

10/02/2018             51008        TD Bank, USA by American InfoSource LP     Disb of 7.51% to Claim #00004              7100-000                                           405.58                 970.14
                                    as agent
                                    PO Box 248866
                                    Oklahoma City, OK 73124

10/02/2018             51009        Synchrony Bank c/o PRA Receivables         Disb of 7.51% to Claim #00005              7100-000                                           165.12                 805.02
                                    Management, LLC
                                    PO Box 41021
                                    Norfolk, VA 23541

10/02/2018             51010        Synchrony Bank c/o PRA Receivables         Disb of 7.51% to Claim #00006              7100-000                                            47.70                 757.32
                                    Management, LLC
                                    PO Box 41021
                                    Norfolk, VA 23541

10/02/2018             51011        PYOD, LLC its successors and assigns as    Disb of 7.51% to Claim #00007              7100-000                                           600.22                 157.10
                                    assignee of Citibank, N.A. Resurgent
                                    Capital Services
                                    PO Box 19008
                                    Greenville, SC 29602

                                                                                                                      Page Subtotals                   0.00                 2,091.29




UST Form 101-7-TDR (10/1/2010) (Page 8)                                                                                                                                                Exhibit 9
                                         Case 17-38251             Doc 41       Filed 12/13/18  FORMEntered
                                                                                                      2       12/13/18             11:20:15          Desc Main                                            Page 3
                                                                                   Document
                                                                          ESTATE CASH               Page 9 of 9RECORD
                                                                                      RECEIPTS AND DISBURSEMENTS

                 Case No: 17-38251                                                                                                                   Trustee Name: Elizabeth C Berg
              Case Name: Taylor, Jennifer A.                                                                                                           Bank Name: Texas Capital Bank
                                                                                                                                              Account Number/CD#: ******5369 Checking Account
       Taxpayer ID No: **-***5100                                                                                                    Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 11/26/2018                                                                                                   Separate bond (if applicable): 0.00

    1                     2                              3                                            4                                                 5                      6                     7
                                                                                                                                  Uniform
Transaction           Check or                                                                                                     Trans.                                                        Account/ CD
   Date               [Refer#]                 Paid To / Received From                   Description of Transaction                Code            Deposits($)        Disbursements($)            Balance($)
10/02/2018             51012        PYOD, LLC its successors and assigns as    Disb of 7.51% to Claim #00008                      7100-000                                          157.10                  0.00
                                    assignee of Citibank, N.A. Resurgent
                                    Capital Services
                                    PO Box 19008
                                    Greenville, SC 29602

                                                                                                                             Page Subtotals                   0.00                  157.10


                                                                                                     COLUMN TOTALS                                       9,500.00                  9,500.00
                                                                                                               Less:Bank Transfer/CD's                        0.00                    0.00
                                                                                                     SUBTOTALS                                           9,500.00                  9,500.00

                                                                                                           Less: Payments to Debtors                                               2,899.00
                                                                                                     Net                                                 9,500.00                  6,601.00


                                                                                             TOTAL-ALL ACCOUNTS                                         NET                     NET               ACCOUNT
                    All Accounts Gross Receipts:               9,500.00                                                                               DEPOSITS             DISBURSEMENTS          BALANCE

              All Accounts Gross Disbursements:                9,500.00
                                                                                             ******5369 Checking Account                                 9,500.00                  9,500.00
                                 All Accounts Net:                 0.00
                                                                                             Net Totals                                                  9,500.00                  9,500.00               0.00




UST Form 101-7-TDR (10/1/2010) (Page 9)                                                                                                                                                       Exhibit 9
